Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 1 of 6 PagelD# 7

a PILED
VIRGINIA: CEYEE Poe
IN THE FAIRFAX COUNTY CIRCUIT COURT opr 59 pu
PEERS Fae OF Gh
CANDACE FORNESS JOHY T epsy
11850 Freedom Drive, Unit 704 Lis. OFT Coury
Reston, Virginia 20190 ve
Plaintiff, 9) q Q 0 » b 6 )
v. Case No.:

 

MASTERPIECE INTERNATIONAL JURY TRIAL DEMANDED
LIMITED, LLC
Registered Agent:

CT Corporation System
4701 Cox Road, Suite 285

Glen Allen, Virginia 23060

Defendant.

COMPLAINT FOR WRONGFUL TERMINATION
COMES NOW Plaintiff Candace Fotness, by counsel, and moves for judgment against
Defendant Masterpiece International Limited, LLC a/k/a Magnate Worldwide, for damages

including compensatory damages and punitive damages for the defendant’s violation of her

tights on the following grounds:

1. Candace Forness (“PlaintifP”) is an adult and a resident of the Commonwealth of
Virginia,
2. Masterpiece International Limited, LLC (“Defendant”) is a Delaware Limited

Liability Company with its principal place of business in New York, New York.
3. On or about March 5, 2018, Plaintiff commenced her employment with Defendant
as its Qualifying Licensed Custom Broker at Defendant’s office located at 950 Herndon

Parkway, Suite 355, Herndon, Virginia 20170,

Page | of 6

 

 
Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 2 of 6 PagelD# 8

4, In Plaintiff's position, Plaintiff reported directly to Janet Lloyd (“Ms. Lloyd”),
Branch Manager of the Fine Arts Division of Masterpiece International.

3 On or between the dates of March 6, 2018 - March 12, 2018, Ms. Lloyd directed
Plaintiff to forge shipping labels and relating shipping and customs documents with false and
fraudulent notations such as “Artwork Only” and “No Exhibition,” on description relating to
Defendant’s packages for shipments to pass through United States Customs in Philadelphia,
Pennsylvania,

6, On or about April 4, 2018, Ms. Lloyd directed Plaintiff to forge shipping labels
and related shipping and customs documents containing false and fraudulent weights and/or
descriptions for shipments transmitted to United States Customs.

7, The purpose of Ms. Lloyd directing Plaintiff to forge documents with false and/or
fraudulent package description information was to insure the shipments would not be pulled
and/or. inspected by United States Customs and Border Protection officials and, as a
consequence, Defendant would gain an unfair competitive advantage against competing
import/export companies that otherwise complied with United States Customs and Border
Protection shipping and related laws.

8, In response to Ms, Lloyd’s direction, Plaintiff declined and informed Ms. Lloyd
that to falsify or forge such documents was unlawful and that Plaintiff, as the Qualifying
Licensed Custom Broker, would be personally liable and/or culpable for engaging in or
perpetrating such an illegality.

9, In response, Ms. Lioyd persisted and demanded that Plaintiff perpetrate
falsifications and forgery and demanded she violate clearly stated Virginia law and United States

Customs laws and regulations for the benefit of Defendant and for Defendant’s clients.

Page 2 of 6

 
Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 3 of 6 PagelD# 9

10. Notwithstanding Ms. Lloyd’s demand, Plaintiff stood her ground and refused to
participate or otherwise engage in unlawful activities.

11. In response to Plaintiffs refusal to engage in unlawful activities, Ms. Lloyd
subjected Plaintiff to hostile and severe workplace harassment including micromanaging,
assigning work with unteasonable demands, expectations and/or timelines, subjected Plaintiff to
arbitrary public workplace scolding and discipline, publicly belittled Plaintiff, publicly yelled
instructions and demands at Plaintiff, publicly humiliated Plaintiff, and subjected Plaintiff
generalized impolite and rude behavior.

12. The cause and reason Ms, Lloyd subjected Plaintiff to a hostile and severe
workplace was because Ms. Lloyd and Defendant wanted Plaintiff to voluntarily quit her
employment so that Plaintiff would not stand in the way of Ms. Lloyd and Defendant forging
and/or falsifying documents to present to United States Customs and Border Protection,

13. Notwithstanding the severe and hostile work environment, Plaintiff did not and
would not voluntarily quit her employment with Defendant.

14. Ultimately, when it became clear that Ms. Lloyd and Defendant could not cause
Plaintiff to voluntarily quit her employment with Defendant, Defendant terminated Plaintiff's
employment on April 11, 2018. |

15. The motivating reason and cause for Defendant’s termination of Plaintiff's
employment is that Plaintiff refused to forge or falsify documents to present to United States
Customs and Border Protection.

16, Virginia Code § § 18.2168 sets forth that, “[i]f any person forge a public record,
or certificate, return, or attestation, of any public officer or public employee, in relations to any

matter wherein such certificate, return, or attestation may be received as legal proof, or utter, or

Page 3 of 6

 

 
Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 4 of 6 PagelD# 10

attempt to employ as true, such forged record, certificate, return, or attestation, knowing the
same to be forged, he shall be guilty of a Class 4 felony.” Other statutes generally prohibit
forgery in commerce, including Virginia Code § 18.2-172.

17, The statutes above was enacted to protect the “personal freedoms, health, safety,
[and] welfare of the general public," and Plaintiff is a member of the class of persons these
statutes were designed to protect. See Mitchem v. Counts, 259 Va, 179 (2000).

18. Defendant terminated Plaintiffs employment because Plaintiff refused to engage
in or permit an expressly stated Virginia criminal statue and a felony.

19.  Defendant’s termination of Plaintiff is in violation of an expressly stated Virginia
public policy.

20, Because Plaintiff was discharged in violation of this public policy, because she
was a member of the general public whom the criminal statutes identified supra, was designed to
protect, because she had a statutory right to refuse to engage in a criminal act and because the
discharge violates Virginia public policy it constitutes wrongful discharge in violation of
Virginia public policy. See Bowman v. State Bank Keysville, 229 Va. 534 (1985),

21. Intentional torts such as a Bowman claim necessarily carry the specter of punitive
damages. Smith v, Liften, 256 Va. 573 (1998)(“A summary of our opinions shows that if a
tortfeasor’s tort was intentional rather than negligent, i¢., déliberately committed with intent to
harm the victim; or, if a tortfeasor's negligent act or omission in violation of the common law
reflects malice, willful or wanton conduct, or a conscious disregard of the victim's common law
rights; and if the evidence is sufficient to support an award of compensatory damages, the

victim's right to punitive damages and the quantum thereof are jury questions.”).

Page 4 of 6

 

 
Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 5 of 6 PagelD# 11

22. Asa direct and proximate result of the acts and omissions of the Defendant in
unlawfully discharging the Plaintiff, she has suffered economic and physical and emotional
injuries including, but not limited to, lost salary, lost employee benefits, lost raises, loss of
reputation, shame, embarrassment, humiliation, physical ailments and associated medical bills,
pain, suffering, mental anguish, anxiety, and distress.

23. Not only was Defendant’s termination of Plaintiffs employment in violation of
clearly stated Federal and Virginia law, Defendant’s termination of Plaintiff was done in direct
contravention of policies in place drafted and created by Defendant which forbid the altering of
such records. This evinces that Defendants’ termination of Plaintiff’s employment was done
maliciously and in knowing disregard of the law.

WHEREFORE, Plaintiff Candace Forness respectfully prays this Court enter judgment

against Defendants Masterpiece International Limited, LLC a/k/a Magnate Worldwide as

follows:
lL. Compensatory damages in an $250,000;
2. Punitive damages in the amount of $350,000;
3, Back pay together with prejudgment interest, reimbursement. for lost fringe

benefits, training and promotional opportunities, cost of obtaining new employment, lost future

wages, and other appropriate relief to redress the discriminatory practices complained of herein;

4, An award for attorneys’ fees and costs incurred in pursuing this action;
5. Prejudgment interest on said all amounts pursuant to § 8.01-382,
6. An award of such further relief as the Court may deem appropriate,

.

: Page 5 of 6

 
Case 1:19-cv-00703-AJT-JFA Document 1-2 Filed 05/30/19 Page 6 of 6 PagelD# 12

JURY DEMAND

 

Pursuant to the Code of Virginia and the Constitution of Virginia, Plaintiff demands a trial
by jury on the matters raised herein.

Dated: February 22, 2019 Respectfully Submitted

Avg Co Meter, ip

‘Gregg CY Greenberg, VSB No. ieI0
Zipin, Amster & Greenberg, LLC
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910
Telephone: 301-587-9373

Facsimile: 240-839-9142

Email: ggreenberg@zagfirm.com

J [ete PA

Matthew T, Sutter, VSB No. 66741
Sutter & Terpak, PLLC

7540 A Little River Turnpike, First Floor
Annandale, Virginia 22003

Telephone: 703-256-1800

Facsimile: 703-991-1661

Email: matt@sutterandterpak.com

Counsel for Plaintiff

Page 6 of 6

 
